882 A.2d 676 (2005)
275 Conn. 909
William SMITH
v.
COMMISSIONER OF CORRECTION.
Supreme Court of Connecticut.
Decided September 12, 2005.
Roseann C. Canny, special public defender, in support of the petition.
Gerard P. Eisenman, senior assistant state's attorney, in opposition.
The petitioner William Smith's petition for certification for appeal from the Appellate Court, 89 Conn.App. 134, 871 A.2d 1103 (2005), is denied.
SULLIVAN, C. J., and NORCOTT, J., did not participate in the consideration or decision of this petition.